IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                          FILED
                                                                      September 29, 2008

                                      No. 07-40944                   Charles R. Fulbruge III
                                                                             Clerk

ERNESTINE MANUEL

                                                 Plaintiff-Appellee
v.

TEXAS STATE TECHNICAL COLLEGE

                                                 Defendant-Appellant



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                  (2:04-CV-239)


Before JONES, Chief Judge, and GARWOOD and SMITH, Circuit Judges.
PER CURIAM:*
       Defendant, Texas State Technical College (TSTC), appeals the district
court’s judgment, following a bench trial, awarding plaintiff-appellee Manuel
(Manuel) back and front pay, costs and attorney’s fees, and finding that the
negative performance evaluation and subsequent termination of Manuel were
acts of retaliation in violation of section 704(a) of Title VII, 42 U.S.C. § 2000e-
3(a). Following a bench trial, we review findings of fact for clear error and legal
conclusions de novo. Lehmann v. GE Global Ins. Holding Corp., 524 F.3d 621,


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
624 (5th Cir. 2008).
      Manuel is an African American woman who, until her termination, worked
as an accountant in the Business Office at TSTC in Marshall, TX. When she was
passed over for a promotion, she filed an internal racial discrimination complaint
on May 20, 2002. On June 4, 2002, Manuel’s supervisor gave her a poor
performance evaluation, which prompted Manuel to file a second discrimination
complaint. On August 8, 2003, Manuel was fired. After a bench trial, the
district court found that Manuel’s evaluation and eventual termination were
adverse employment actions taken in response to her discrimination complaints,
and accordingly concluded that TSTC had committed retaliatory acts in violation
of Title VII.
      We determine that the district court’s findings of fact regarding Manuel’s
termination were not clearly erroneous. The evidence also adequately supports
the district court’s finding that the June 2002 poor performance evaluation was
at least in part motivated by Manuel’s initial discrimination complaint.
However, because the relief granted by the district court depends solely on
Manuel’s termination, we need not determine whether the performance
evaluation was itself an adverse employment action. The evidence sustains the
district court’s conclusion that Manuel was fired in retaliation for filing good-
faith discrimination complaints and the reasons offered by TSTC for her
termination were pretextual.
      TSTC challenges the portion of the damages award granting Manuel lost
back pay and front pay. Back pay is an equitable remedy that is within the
sound discretion of the district court in Title VII cases, but the employee has a
duty to avoid or minimize damages by finding substantially equivalent
employment. Sellers v. Delgado College, 902 F.2d 1189, 1193 (5th Cir. 1990).
We review the district court’s determination of whether or not the employee has

                                        2
fulfilled her duty to mitigate damages for clear error. Id. We review the district
court’s award of front pay for abuse of discretion. Giles v. Gen. Elec. Co., 245
F.3d 474, 489 (5th Cir. 2001). We find that the district court did not abuse its
discretion in choosing to award back pay, nor did it commit clear error in finding
that Manuel properly mitigated her damages. Furthermore, we find that the
district court did not abuse its discretion in its front pay award.
      The judgment of the district court is
                                  AFFIRMED.




                                        3